Judgment reversed, with one bill of costs to appellants to abide the event, and plaintiffs’ motion for judgment on the pleadings denied, with ten dollars costs. The answers of the infant and adult defendants and by the defendants executors present issues to be determined by trial — (1) as to the existence of the trust declared in the deed mentioned in the complaint (Bates v. L. M. Co., 130 N. Y. 200, 205; Wright v. Douglass, 7 id. 564); (2) as to delivery of the deed; (3) as to possession of the real property by plaintiffs, required by Code of Civil Procedure, section 1638. Jenks, P. J.-, Rich, Putnam, Blaekmar and Kelly, JJ., concur.